Citation Nr: 0935310	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1970, including combat service in the Republic of Vietnam, 
and his decoration include the Combat Infantryman Badge and 
Bronze Star Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran receives regular care for his PTSD.  Records of 
his treatment, dated since May 2006, have not been associated 
with the claims folder.  Because records generated by a VA 
facility that may have an impact on the adjudication of a 
claim are considered constructively in VA's possession, VA 
must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  Thus, the Board has no 
discretion and must remand this matter.  Further, because the 
most recent VA psychiatric examination was conducted in May 
2005, after obtaining these outstanding records, he must be 
afforded a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO records should obtain the 
records of the Veteran's VA treatment 
dated since May.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his 
psychiatric disability.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
indicated tests should be performed.  
The examiner should report all 
pertinent findings and estimate the 
Veteran's Global Assessment of 
Functional (GAF) Scale score.  The 
examiner should set forth a complete 
rationale for all findings and 
conclusions in a legible report.

3.  The RO should reconsider the 
Veteran's appeal.  If the benefit 
sought on appeal is not granted, the RO 
must issue a supplemental statement of 
the case and the Veteran should be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

